SENTENCIA
Mediante certiorari, el Procurador General solicita la revisión de una resolución del Tribunal Superior que declaró con lugar una moción del acusado al amparo de la Regla 192.1 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. El dictamen del foro de instancia dejó sin efecto la sentencia dictada el 27 de febrero de 1967, mediante la cual se le condenó a una pena de uno (1) a tres (3) años de reclusión por el delito de robo, y lo absolvió.
H — (
El 27 de febrero de 1967 el Tribunal Superior dicto sentencia contra el Sr. Elizardo Ruiz Torres. Le impuso una pena de reclusión por el término de uno (1) a tres (3) años por el delito de robo. Mediante opinión confirmamos la sentencia. Pueblo v. Ruiz Torres, 99 D.P.R. 830 (1971).
Estando pendiente el recurso apelativo y mientras permane-cía en libertad bajo fianza, el acusado evadió la jurisdicción. Tras una serie de gestiones para localizarlo, Ruiz Torres finalmente fue arrestado y se le ingresó en prisión el 3 de junio de 1988. Luego *613de tramites procesales, (1) el convicto presento una mocion al amparo de la Regla 192.1 de Procedimiento Criminal, supra. El Estado compareció a oponerse y el tribunal, tras acoger la misma como un recurso de Coram Nobis, dictó resolución que dejó sin efecto la sentencia y absolvió al acusado.
De esa resolución recurre el Procurador General para opo-nerse a la absolución de Ruiz Torres. Sostiene que a tenor con la referida regla lo que procedía era la celebración de un nuevo juicio. Decidimos revisar la resolución emitida y ordenamos la expedición del mandamiento de certiorari al tribunal a quo. Revocamos.
hH hH
En lo pertinente a la controversia de autos, la citada Regla 192.1 de Procedimiento Criminal dispone:
(a) . . . Cualquier persona que se halle detenida en virtud de una sentencia dictada por cualquier Sala del Tribunal de Primera Instancia y que alegue el derecho a ser puesta en libertad porque (a) la sentencia fue impuesta en violación de la Constitución o las leyes del Estado Libre Asociado de Puerto Rico o la Constitución y las leyes de Estados Unidos, o, (b) el tribunal no tenía jurisdicción para imponer dicha sentencia, o, (c) la sentencia impuesta excede de la pena prescrita por la ley, o, (d) la sentencia está sujeta a ataque colateral por cualquier motivo, podrá presenter una moción a la sala del tribunal que impuso la sentencia para que anule, deje sin efecto o corrija la sentencia.
Si el tribunal determina que la sentencia fue dictada sin jurisdic-ción, o que la sentencia impuesta excede la pena prescrita por la ley, o que por cualquier motivo está sujeta a ataque colateral, o que ha habido tal violación de los derechos constitucionales del solicitante que la hace susceptible de ser atacada colateralmente, el tribunal la anulará y dejará sin efecto y ordenará que el peticionario sea *614puesto en libertad, o dictará una nueva sentencia, o concederá un nuevo juicio, según proceda. (Enfasis suplido.)
Esta regla provee uno de los procedimientos que ofrece nuestro ordenamiento para cuestionar la validez de una sentencia dictada. O.E. Resumil de Sanfilippo, En nombre del debido proceso de ley . . . la garantía constitucional de los derechos individuales a través del derecho penal sustantivo y la etapa investigativa del proceso penal, 58 Rev. Jur. U.P.R. 135, 186 (1989). La moción dispuesta por esta regla sólo puede ser utilizada cuando el peticionario está convicto, cumpliendo prisión como consecuencia de la sentencia cuya validez o constitucionalidad impugna. Correa Negrón v. Pueblo, 104 D.P.R. 286, 292 (1975). Tiene que ser presentada en el tribunal sentenciador en cualquier momento después de dictada sentencia, incluso cuando ésta haya advenido a ser final y firme. D. Nevares-Muñiz, Sumario de derecho procesal penal puertorriqueño, 3ra ed., Hato Rey, Ed. Inst. Desarrollo del Derecho, 1989, Sec. 15.7, pág. 188.
Una moción al amparo de esta regla procederá cuando la sentencia dictada sea contraria a la ley o viole algún precepto constitucional; cuando haya sido dictada sin jurisdicción; cuando exceda la pena prescrita por la ley, o cuando esté sujeta a ataques colaterales por cualquier fundamento. El tribunal podrá, discrecionalmente, dejar sin efecto la sentencia, ordenar la excar-celación del convicto, dictar nueva sentencia o conceder un nuevo juicio.
For otro lado, mediante el recurso de Coram Nobis se puede dejar sin efecto o modificar una sentencia dictada en un procedi-miento criminal debido al surgimiento de hechos no constatables en los autos pero existentes antes de dictarse. Se requiere que al momento de dictarse la sentencia no se hayan conocido estos hechos, ni hayan sido descubiertos mediante el ejercicio de razonable diligencia. Correa Negrón v. Pueblo, supra, págs. 292-293; Pueblo v. Cruzado, 74 D.P.R. 934, 939 (1953). El Coram Nobis sólo está disponible para revisar errores de hechos come-tidos por el tribunal de instancia. No procede para revisar *615cuestiones de derecho. Pueblo v. Nazario, 53 D.P.R. 239, 242 (1938); Correa Negrón v. Pueblo, supra.
El Coram Nobis tiene varias diferencias con respecto a la moción bajo la Regla 192.1 de Procedimiento Criminal, supra. Primero, bajo dicha Regla 192.1 el peticionario tiene que encon-trarse bajo custodia. El Corara Nobis, por su parte, procede cuando el peticionario está en libertad por haberse extinguido la sentencia que pretende anular. D. Rivé, Recursos Extraordina-rios, San Juan, Universidad Interamericana, 1989, pág. 164. En segundo lugar, la citada Regla 192.1 de Procedimiento Criminal sólo puede ser usada para revisar cuestiones de derecho. Como vimos, bajo el Corara Nobis sólo se revisan errores de hechos, surgiendo una presunción de que de haberse conocido la realidad de éstos, el tribunal no los hubiese cometido. Pueblo v. Nazario, supra, pág. 242; Pueblo v. Cruzado, supra, pág. 940; Rivé, op. cit., págs. 163-164.
h*H h-1 I — I
El peticionario Ruiz Torres planteó en su moeion que tema pruebas conducentes a establecer que se cometió un error en la identificación que se le hizo en la etapa investigativa. Alega que el perjudicado, a través de su hijo, le manifestó que se había equivocado al identificarlo como la persona que le robó.(2) Añade, además, que al momento de su encausamiento no estaba disponi-ble el mecanismo de identificación mediante la rueda de detenidos que hoy se reconoce en la Regla 252.1 de Procedimiento Criminal, 34 L.P.R.A. Ap. II.
Los planteamientos hechos por el señor Ruiz Torres se refieren a cuestiones de hecho, ya que versan sobre la existencia de alegada prueba exculpatoria referente a un error en su *616identificación como autor del delito por el cual fue convicto. Véase Pueblo v. Ortiz Pérez, 123 D.P.R. 216 (1989). Es por tal razón que la Regla 192.1 de Procedimiento Criminal, supra, es inaplicable a la presente situación. Como señalamos, los fundamentos para revisar la sentencia impuesta se limitan a cuestiones de derecho. Aunque la regla dispone que la “sentencia est[é] sujeta a ataque colateral por cualquier motivo”, de un lenguaje integral, no podemos concluir que ese fundamento se refiere a cuestiones de hechos. Interpretar la regla de esa manera sería contrario a los anteriores fundamentos contenidos en la regla los cuales son estrictamente de derecho.
Por otro lado, el recurso de Coram Nobis tampoco era el apropiado para esta situación. Aunque este recurso está disponi-ble para impugnar sentencias por cuestiones de hecho, lo cierto es que éste procede cuando el peticionario está en libertad. Como expresamos, en este caso Ruiz Torres está bajo custodia como consecuencia de la sentencia condenatoria que le fue impuesta. De modo que por ser inaplicables ambos recursos, tenemos que determinar qué recurso tenía disponible el convicto.
IV
No obstante, entendemos que Ruiz Torres tenía disponible el remedio provisto por la Regla 192 de Procedimiento Criminal, 34 L.ER.A. Ap. II, que indica:
También podrá el tribunal, a solicitud del acusado, conceder un nuevo juicio cuando después de dictada la sentencia sobreviniere el conocimiento de nuevos hechos o de nuevos elementos de prueba de tal naturaleza que evidencien la inocencia del condenado.
Este estatuto le confiere al convicto la facultad de presentar una moción una vez dictada sentencia para que se celebre un nuevo juicio si surgen nuevos hechos o nueva prueba que demues-tre su inocencia. Esta moción tiene que presentarse al tribunal a los treinta (30) días desde que el peticionario tuvo conocimiento del descubrimiento. Regla 189 de Procedimiento Criminal, 34 L.P.R.A. Ap. II.
*617Consideramos que la prueba que alega tener el peticionario tiende a demostrar su inocencia. Esta consiste en varios testimo-nios sustentados por declaraciones juradas, entre los cuales está el del hijo del perjudicado. Independientemente de los posibles problemas probatorios que pueda tener ese testimonio, los cuales deberán ser dilucidados en juicio, lo cierto es que esos hechos van dirigidos a probar que él no fue la persona que cometió el delito por el cual fue convicto. Por otro lado, el peticionario presentó su moción dentro de los treinta (30) días después de conocer los hechos nuevos que sustentan su moción. Así se refleja en la declaración jurada del Sr. Ángel Luis Figueroa Alvarado que se encuentra en autos y que fue unida en la moción presentada.
De otra parte, aunque el peticionario presentó una moción al amparo de la Regla 192.1 de Procedimiento Criminal, supra, eso no nos impide evaluarla como una moción de nuevo juicio en conformidad con la Regla 192 de Procedimiento Criminal, supra. El nombre con que se determina un recurso no es determinante de su naturaleza ni debe ser decisivo desde el punto de vista de la función de hacer justicia. Correa Negrón v. Pueblo, supra, pág. 293. Nuestra filosofía judicial ya no admite que se resuelvan los asuntos a base de la mística de las palabras formales. Pueblo v. Cruzado, supra, pág. 940.
Es por estas razones que en este caso lo que procedía era la celebración de un nuevo juicio donde el juzgador evaluara la nueva prueba del peticionario y el Ministerio Público tuviera la oportu-nidad de rebatirla. Incidió el tribunal al absolver al acusado.
Por los fundamentos que anteceden, se revoca la resolución del tribunal de instancia y se ordena la celebración de un nuevo juicio.
Así lo pronunció y manda el Tribunal y certifica el señor. Secretario General. El Juez Asociado Señor Negrón García disiente con opinión escrita. El Juez Asociado Señor Rebollo López disiente sin opinión escrita.
(Fdo.) Francisco R. Agrait Liado

Secretario General

*618—O—

(1) Entre los trámites procesales están la presentación de una moción de desesti-mación al amparo de la Regla 64 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, una petición de certiorari de la negativa del tribunal de instancia para desestimar y un recurso de hábeas corpus. En este último recurso el recurrido expone las razones por las cuales evadió la jurisdicción.


(2) En la moción al amparo de la Regla 192.1 de Procedimiento Criminal, 34 L.E R.A. Ap. II, el peticionario señala que el perjudicado no está disponible para testificar debido a que sufrió un derrame cerebral que lo mantiene en coma. Añade que al hijo del perjudicado se le han tomado declaraciones juradas en las cuales informa lo relatado por su padre. Finalmente, el peticionario también incluyó otras declaraciones juradas de personas que están disponibles para testificar a los fines de sostener el error en la identificación.